Title: To James Madison from William C. C. Claiborne, 8 October 1811
From: Claiborne, William C. C.
To: Madison, James


Dear Sir,Near New-Orleans October 8h 1811
As my Commission as Governor of Orleans, will expire on the 17th. of January next, I take the liberty to request you to consider me a Candidate for honor of a reappointment. I am very grateful for the many proofs of Confidence you have already given me, and If I know myself, the favorite wish of my heart has always been, to merit by a faithful discharge of my duties, a Continuance of your good opinion.
As the Ordinance for the Government of this Territory, makes no provision for the exercise of the powers of Governor, in case of Vacancy, except when arising from death, removal, or resignation, or in case of necessary Absence, it has heretofore been customary to make the Nomination, some time previous to the term of service expiring. If this Rule should be observed on the present occasion, it would relieve me from some embarrassment, and prevent the public service from sustaining Inconvenience. Among the Measures, I contemplate directing, in the event of my continuance in office, is an early Session of the Territorial Legislature: & which will become the more necessary, should the Convention, which is to Assemble in November, deem it expedient to form a Constitution, since it is probable, that some Legislative pro[v]isions Adapted to the contemplated change, will be indispensible.
On the question as to a State Authority, there is some division of sentiment; But a majority of the Citizens seem favorable to the Change, and my impression is, that the Convention will readily acceede to the terms proposed by Congress. I presume however, it will not be possible to make such arrangements as to bring the State Officers into Power, at an earlier period, than one year from this date; And in the mean time, it will be essential to the preservation of good Order, & the public surety, that the Territorial Authorities should be operative and in ful[l] force.
I learn with sincere regret, (thro’ the medium of the News-papers) that your exertions to secure for the U. States, the great Blessing of Peace are not likely to be successful. The pulse of the English Government seems high for War, and instead of receiving reparations for the Many Wrongs offered our Country, we hear daily of further Aggressions. An honorable Peace is certainly the wish of every faithful Citizen; that it is the wish also of our Rulers, I do not believe, a man in America (whatever some party Writers may state) doubts; But I fear Sir, a Crisis will soon arrive, when we must make War, or abandon our Rights as a Nation. At such a Crisis, our Nation will unquestionably be united, & the Government firmly & bravely supported.
The City of New-Orleans is again visited by that dreadful Scourge, the Yellow Fever, and many Good Citizens have fallen Victims. The Mortality is greatest among Strangers; but the old Settlers are not exempt.
The Members of the Convention are to assemble by Law, at New-Orleans on the first Monday in November; But I suspect many of them will be so apprehensive of the Fever, that a quorum will not be found until about the last of that Month.
I ask the favour of you to present my most respectful and friendly Wishes to Mrs. Madison, and to permit me to Subscribe myself Your faithful friend and Most Obt servt
William C. C. Claiborne
